

115 HR 5148 IH: Protect Public Use of Public Lands Act
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5148IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Gianforte introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo release certain wilderness study areas in the State of Montana.
	
 1.Short titleThis Act may be cited as the Protect Public Use of Public Lands Act. 2.Release of certain wilderness study areas in the State of Montana (a)FindingCongress finds that, for the purposes of section 3(a) of the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1244), the land in the State of Montana described in subsection (c) has been adequately studied for wilderness designation.
 (b)ReleaseThe land described in subsection (c) is no longer subject to section 3(a) of the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1244).
 (c)Description of LandThe land referred to in subsections (a) and (b) is— (1)the approximately 151,000 acres of land comprising the West Pioneer Wilderness Study Area;
 (2)the approximately 32,500 acres of land within the Blue Joint Wilderness Study Area not recommended for wilderness classification in the record of decision prepared by the Forest Service entitled Bitterroot National Forest Plan and dated September 1987;
 (3)the approximately 94,000 acres of land comprising the Sapphire Wilderness Study Area; (4)the approximately 81,000 acres of land comprising the Middle Fork Judith Wilderness Study Area; and
 (5)the approximately 91,000 acres of land comprising the Big Snowies Wilderness Study Area. 